Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 24 November 1806
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                        
                            Dear Grand Papa
                     
                            
                                before 24 Nov. 1806
                     
                        
                        The post is going directly and I only have time to write a few lines to let you know that we are all well and
                            I hope you are so. I wrote to you last saturday and shall wait impatiently to hear from you soon. I have not time to write
                            any more to you now but I will very shortly make amends for this short letter Mama and all the children send their love
                            to you give mine to Mrs K. Smith adieu my Dear Grandpapa believe me to be your affectionate Grand Daughter
                        
                            E. W. R.
                        
                    